

AMENDMENT NO. 1 TO THE
AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT
Dated as of April 18, 2019
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT (this
“Amendment”) among DIGITAL REALTY TRUST, L.P., a Maryland limited partnership
(the “Operating Partnership”), DIGITAL SINGAPORE JURONG EAST PTE. LTD., a
Singapore private limited company (the “Singapore Borrower 1”), DIGITAL
SINGAPORE 1 PTE. LTD., a Singapore private limited company (the “Singapore
Borrower 2”), DIGITAL HK JV HOLDING LIMITED, a British Virgin Islands limited
company (the “Singapore Borrower 3”), DIGITAL SINGAPORE 2 PTE. LTD., a Singapore
private limited company (the “Singapore Borrower 4”), DIGITAL STOUT HOLDING,
LLC, a Delaware limited liability company (the “Multicurrency Borrower 1”),
DIGITAL GOUGH, LLC, a Delaware limited liability company (the “Multicurrency
Borrower 2”), DIGITAL JAPAN, LLC, a Delaware limited liability company (the
“Multicurrency Borrower 3”), DIGITAL EURO FINCO, L.P., a Scottish limited
partnership (the “Multicurrency Borrower 4”), MOOSE VENTURES LP, a Delaware
limited partnership (the “Multicurrency Borrower 5”) and DIGITAL AUSTRALIA FINCO
PTY LTD, an Australian proprietary limited company (the “Australia Borrower”;
and collectively with the Operating Partnership, the Singapore Borrower 1, the
Singapore Borrower 2, the Singapore Borrower 3, the Singapore Borrower 4, the
Multicurrency Borrower 1, the Multicurrency Borrower 2, the Multicurrency
Borrower 3, the Multicurrency Borrower 4, the Multicurrency Borrower 5 and any
Additional Borrowers, the “Borrowers” and each individually, a “Borrower”),
DIGITAL REALTY TRUST, INC., a Maryland corporation (the “Parent Guarantor”),
DIGITAL EURO FINCO, LLC, a Delaware limited liability company (“Digital Euro”;
and collectively with the Operating Partnership, the Parent Guarantor and any
Additional Guarantors, the “Guarantors” and each individually, a “Guarantor”)
and CITIBANK, N.A. (“Citibank”), as administrative agent for the Lender Parties
(the “Administrative Agent”).
PRELIMINARY STATEMENTS:
(1)    The Borrowers, the Guarantors, the Lender Parties, the Administrative
Agent and the other financial institutions party thereto entered into an Amended
and Restated Global Senior Credit Agreement dated as of October 24, 2018 (the
“Existing Revolving Credit Agreement”); capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Existing Revolving
Credit Agreement, as amended hereby;
(2)    The Administrative Agent and the Borrowers have jointly identified an
error of a technical nature in the Existing Revolving Credit Agreement and wish
to amend the Existing Revolving Credit Agreement to clarify that Swing Line
Borrowings in Canadian Dollars may be made by any Multicurrency Borrower under
the Multicurrency Swing Line Facility; and
(3)    Subject to the terms and conditions herein, the Borrowers and the
Administrative Agent have agreed, pursuant to the second sentence of Section
9.01(a) of the Existing Revolving Credit Agreement, to amend the Existing
Revolving Credit Agreement on the terms and subject to the conditions
hereinafter set forth.






--------------------------------------------------------------------------------




SECTION 1. Amendment to Existing Revolving Credit Agreement. The Existing
Revolving Credit Agreement is, upon the occurrence of the Amendment Effective
Date (as defined in Section 3 below), hereby amended by deleting the following
phrase from the definition of “Multicurrency Borrower” set forth in Section 1.01
thereof: “; provided, however, that only the Initial Multicurrency Borrower 2
shall be permitted to act as the Borrower in respect of any Swing Line Borrowing
in Canadian Dollars under the Multicurrency Swing Line Facility”.
SECTION 2.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment Effective Date”) on which, and only if,
each of the following conditions precedent shall have been satisfied:
(a) The Administrative Agent shall have received on or before the date hereof,
each dated such date, in form and substance satisfactory to the Administrative
Agent:
(i)    Counterparts of this Amendment executed by the Borrowers.
(ii)    The consent attached hereto (the “Consent”) executed by each of the
Guarantors.
(b) The Administrative Agent shall not have received, within ten (10) Business
Days following the receipt of notice of this Amendment by the Tranche Required
Lenders in respect of the Multicurrency Revolving Credit Tranche, an objection
to this Amendment in writing from the Tranche Required Lenders in respect of the
Multicurrency Revolving Credit Tranche.
SECTION 3. Reference to and Effect on the Existing Revolving Credit Agreement,
the Notes and the Loan Documents.
(a) On and after the effectiveness of this Amendment, each reference in the
Existing Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the Existing Revolving Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Loan Agreement”, “thereunder”, “thereof” or words of like import referring to
the Existing Revolving Credit Agreement, shall mean and be a reference to the
Existing Revolving Credit Agreement, as amended and modified by this Amendment.
(b) The Existing Revolving Credit Agreement, the Notes and each of the other
Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d) This Amendment shall not extinguish the obligations for the payment of money
outstanding under the Existing Revolving Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Revolving Credit Agreement, which shall remain in
full force and effect, except to any extent modified hereby or as provided in
the exhibits hereto. Nothing implied in this Amendment or in any other document
contemplated hereby shall be construed as a release or other discharge of any of
the Loan Parties from the Loan Documents.
SECTION 4.    Costs and Expenses. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents





--------------------------------------------------------------------------------





to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent) in accordance with the
terms of Section 9.04 of the Existing Revolving Credit Agreement.
SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


[Balance of page intentionally left blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:


DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: Digital Realty Trust, Inc.,
its sole general partner




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL SINGAPORE JURONG EAST PTE. LTD.,
a Singapore private company limited by shares




By: /s/ Michael Brown    
Name: Michael Brown
Title: Authorized Signatory




DIGITAL SINGAPORE 1 PTE. LTD.,
a Singapore private company limited by shares




By: /s/ Michael Brown    
Name: Michael Brown
Title: Authorized Signatory




DIGITAL SINGAPORE 2 PTE. LTD.,
a Singapore private company limited by shares




By: /s/ Michael Brown    
Name: Michael Brown
Title: Authorized Signatory


[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]

--------------------------------------------------------------------------------




DIGITAL EURO FINCO, L.P.,
a Scotland limited partnership


By: Digital Euro Finco GP, LLC
its general partner


By: Digital Realty Trust, L.P.,
its member


By: Digital Realty Trust, Inc.,
its general partner




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL HK JV HOLDING LIMITED,
a British Virgin Islands limited company




By: /s/ Michael Brown    
Name: Michael Brown
Title: Authorized Signatory




DIGITAL AUSTRALIA FINCO PTY LTD,
an Australian proprietary limited company




By: /s/ Michael Brown    
Name: Michael Brown
Title: Authorized Signatory




DIGITAL STOUT HOLDING, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its manager


By: Digital Realty Trust, Inc.,
its general partner




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury


[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]

--------------------------------------------------------------------------------




DIGITAL GOUGH, LLC,
a Delaware limited liability company
 
By: Digital Realty Trust, L.P.,
its manager


By: Digital Realty Trust, Inc.,
its general partner 




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL JAPAN, LLC,
a Delaware limited liability company
 
By: Digital Asia, LLC,
its member
 
By: Digital Realty Trust, L.P.,
its manager
 
By: Digital Realty Trust, Inc.,
its general partner




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury




MOOSE VENTURES LP,
a Delaware limited partnership


By: DFT Moose GP LLC,
its general partner


By: Digital Realty Trust, L.P.,
its manager


By: Digital Realty Trust, Inc.,
its general partner 




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury






[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent

By: /s/ Don Drewitz    
Name: Don Drewitz
Title: Authorized Signatory






[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
By: /s/ Don Drewitz    
Name: Don Drewitz
Title: Authorized Signatory






[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]

--------------------------------------------------------------------------------





CONSENT
Dated as of April 18, 2019
Each of the undersigned, as a Guarantor under the Existing Revolving Credit
Agreement referred to in the foregoing Amendment, hereby consents to such
Amendment and hereby confirms and agrees that notwithstanding the effectiveness
of such Amendment, the Guaranty contained in the Existing Revolving Credit
Agreement is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Loan Documents to “Loan
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Existing Revolving Credit Agreement, as amended and modified by
such Amendment.


[Balance of page intentionally left blank.


[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]

--------------------------------------------------------------------------------




GUARANTORS:


DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: Digital Realty Trust, Inc.,
its sole general partner




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL REALTY TRUST, INC.,
a Maryland corporation




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL EURO FINCO, LLC,
a Delaware limited liability company


By: Digital Euro Finco, L.P.,
its Sole Member


By: Digital Euro Finco GP, LLC,
its General Partner


By: Digital Realty Trust, L.P.,
its Sole Member


By: Digital Realty Trust, Inc.,
its General Partner




By: /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury


[Signature Page to Amendment No. 1 to the A&R Global Senior Credit Agreement]